Name: Commission Regulation (EEC) No 2327/84 of 9 August 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/ 12 Official Journal of the European Communities 10 . 8 . 84 COMMISSION REGULATION (EEC) No 2327/84 of 9 August 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ( s), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, . Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 Q, as last amended by Regulation (EEC) No 2272/84 (8) ; Whereas, for the period 1 to 7 August 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 10 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ . No L 150 , 6 . 6 . 1984, p. 5 . (3 OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4 . 1984, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 143 , 30 . 5 . 1984, p . 4 . 0 OJ No L 191 , 19 . 7. 1984, p . 19 . 8) OJ No L 208 , 3 . 8 . 1984, p . 43 . 10 . 8 . 84 Official Journal of the European Communities No L 214/ 13 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 9,804 10,824 11,344 12,053 10,802 11,289 2 . Final aids II Seeds harvested and processed in : l  Federal Republic of Germany (DM) 32,04 34,51 35,85 37,84 35,06 30,56  Netherlands (Fl) 30,27 32,98 34,39 36,55 33,34 34,30  BLEU (Bfrs/Lfrs) 455,02 502,36 526,50 557,96 499,83 511,13  France (FF) 58,45 65,58 68,60 72,49 63,40 63,50  Denmark (Dkr) 82,50 91,08 95,46 101,43 90,90 94,19  Ireland ( £ Irl) 7,354 8,119 8,504 8,969 8,027 8,195  United Kingdom ( £) 6,464 7,090 7,411 7,848 7,093 7,395  Italy (Lit) 14 039 15 496 15 961 16710 14 892 14 703  Greece (Dr) 849,94 942,78 989,86 1 054,23 939,20  983,26 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 13,851 15,665 20,646 21,261 21,876 2. Final aids Seeds harvested and processed in : \\l  Federal Republic of Germany (DM) 43,58 47,79 59,49 61,28 62,83  Netherlands (Fl) 41,92 46,66 59,72 61,65 63,31  BLEU (Bfrs/Lfrs) 642,85 727,04 958,22 985,27 1 013,81  France (FF) 84,61 97,50 132,18 135,33 139,56  Denmark (Dkr) 116,56 131,82 173,74 178,91 184,09  Ireland ( £ Irl) 10,390 11,750 15,481 15,873 16,334  United Kingdom ( £) 9,041 10,144 13,179 13,560 13,940  Italy (Lit) 20 461 22 428 29 272 29 875 30 756  Greece (Dr) 1 209,37 1 375,41 1 830,71 1 886,39 1 942,06 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,239800 2,232920 2,226630 2,220660 2,220660 2,203810 Fl 2,530960 2,524930 2,519220 2,513950 2,513950 2,497250 Bfrs/Lfrs 45,322300 45,416600 45,495000 45,564300 45,564300 45,739300 FF 6,880390 6,896010 6,911480 6,926810 6,926810 6,981540 Dkr 8,186130 8,200170 8,215090 8,227790 8,227790 8,254280 £ Irl 0,727966 0,730179 0,732761 0,735531 0,735531 0,742304 £ 0,589159 0,590772 0,592084 0,593259 0,593259 0,595635 Lit 1 376,440 1 382,910 1 389,420 1395,940 1 395,940 1 418,070 Dr 88,55200 88,55200 88,55200 88,55200 88,55200 88,55200